          Case 1:21-cv-00172-SAG Document 5 Filed 01/27/21 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND
                                  NORTHERN DIVISION

  PANDORA JEWELRY, LLC                              :
                                                    :     Case No. 1:21-cv-00172-SAG
                Plaintiff,                          :
  v.                                                :
                                                    :
  JOHN DOES 1-10                                    :
                                                    :
                Defendants.                         :
                                                    :

                             NOTICE OF ISSUANCE OF SUBPOENA

       Pursuant to and as authorized by the Court’s Order (ECF No. 4.), Plaintiff Pandora Jewelry,

LLC hereby gives notice of the issuance of a civil subpoena for the production of documents to

the following nonparty:

        Woot LLC
        4121 International Parkway
        Carrollton, TX 75007

A copy of the subpoena is attached hereto as Exhibit 1.



Date: January 27, 2021                       /s/ Mary C. Biscoe-Hall________________
                                             Michael E. Blumenfeld (Fed Bar No. 25062)
                                             Mary C. Bisco-Hall (Fed. Bar No. 20669)
                                             NELSON MULLINS RILEY & SCARBOROUGH, LLP
                                             100 S. Charles Street | Suite 1600
                                             Baltimore, Maryland 21201
                                             Phone: (443) 392-9412
                                             Fax: (443) 392-9499
                                             Email: michael.blumenfeld@nelsonmullins.com
                                             Email: mary.biscoehall@nelsonmullins.com

                                            Attorneys for Plaintiff PANDORA Jewelry, LLC




                                                1
Case 1:21-cv-00172-SAG Document 5 Filed 01/27/21 Page 2 of 2



                           Of counsel:
                           William D. Kloss Jr.* (Ohio Bar 0040854)
                           Martha Brewer Motley* (Ohio Bar 0083788)
                           Vorys, Sater, Seymour and Pease LLP
                           52 E. Gay Street
                           P.O. Box 1008
                           Columbus, OH 43216-1008
                           Phone: (614) 464-6400
                           Fax: (614) 719-6350
                           Email: wdklossjr@vorys.com
                           Email: mbmotley@vorys.com
                           *denotes national counsel who will seek pro hac
                           vice admission




                              2
